UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-6898


BOBBY RAY GRADY,

                Plaintiff – Appellant,

          v.

FANE GREENFIELD; OFFICER MARTINEZ; OFFICER WALLS; OFFICER
BEAMON; OFFICER PATTERSON,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:14-ct-03005-D)


Submitted:   November 14, 2016             Decided:   November 22, 2016


Before GREGORY,    Chief   Judge,   and   DUNCAN   and   WYNN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Bobby Ray Grady, Appellant Pro Se.      Camilla Frances DeBoard,
Kenneth Bruce Rotenstreich, TEAGUE, ROTENSTREICH, STANALAND, FOX
& HOLT, P.L.L.C., Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Bobby Ray Grady appeals from the district court’s order

granting summary judgment to Defendants in Grady’s 42 U.S.C.

§ 1983 (2012) action.          In the only issue raised on appeal, Grady

asserts that the district court overlooked one of his claims.

While we agree that the district court did not address this

claim, Grady has presented no material issue of disputed fact

preventing    summary    judgment       on      this     claim.      Accordingly,          we

affirm.

      Specifically, Grady asserts that Defendant Greenfield was

deliberately indifferent to his serious mental illness and that

Greenfield    violated       state   law     in    his    treatment      of   Grady       and

placed Grady in isolation with conditions of confinement that

exacerbated his condition.             Summary judgment is appropriate if

“there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”                             Fed. R.

Civ. P. 56(a).

      To   establish     a    claim    of       deliberate        indifference       to    a

medical need, Grady must show that the need is both apparent and

serious.     Grayson v. Peed, 195 F.3d 692, 695 (4th Cir. 1999).

Grady must then demonstrate deliberate indifference on the part

of   the   defendants.        Deliberate          indifference      is   a    very    high

standard.     Id. at 695-96.          Moreover, “an inadvertent failure to

provide adequate medical care” does not satisfy the standard,

                                            2
and thus mere negligence in diagnosing or treating a medical

condition     is    insufficient.            Estelle        v.     Gamble,     429    U.S.    97,

105-06 (1976).           Likewise, disagreements between an inmate and a

physician over the inmate’s proper medical care do not state a

claim    for            deliberate         indifference             absent          exceptional

circumstances.           Wright v. Collins, 766 F.2d 841, 849 (4th Cir.

1985).    Instead, officials must evince a wholly inappropriate

response to a “serious” medical condition or act intentionally

to delay or deny the prisoner access to adequate medical care.

Gamble, 429 U.S. at 104-05.

      Here,    it       is    clear   that      Grady       has    failed      to    show    that

Greenfield was deliberately indifferent to his medical needs.

Greenfield was a supervisory official and not medical personnel.

Moreover,     a     violation         of   state          law     does   not    satisfy       the

requirements for stating a § 1983 claim.                           See Davis v. Scherer,

468   U.S.    183,       194    (1984).          Further,          prison      officials      are

entitled to rely on medical opinions.                           See Hamby v. Hammond, 821

F.3d 1085, 1095 (9th Cir. 2016).

      Grady does not allege that Greenfield ignored the opinions

of the medical staff, and viewed in the light most favorable to

Grady, the record does not otherwise support the conclusion that

Greenfield        was     deliberately       indifferent            to    Grady’s      medical

needs.       Grady      was    treated     at       the    Detention     Center,       and    his

disagreement with his medical care is insufficient to state a

                                                3
claim   against     medical    staff,   must     less    against      Greenfield.

Finally,   Grady    cannot    show   that   he   brought      his     concerns   to

Greenfield’s attention, and none of the grievances in the record

cover this claim.

     Accordingly, we affirm the district court’s judgment.                       We

dispense   with     oral     argument   because       the     facts    and   legal

contentions   are    adequately      presented   in     the   materials      before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        4